                   Case 2:18-cr-00050-LGW-BWC Document 497 Filed 04/15/19 Page 1 of 1

CRIMINAL MINUTES

                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
                                           BRUNSWICK DIVISION

CASE NO.       2:18-cr-50               DATE        4/15/2019                    TIME    11:04-11:36


USA v.      Jose Salguero                               TAPE NO.     FTR-BWK-CR1        JUDGE     WOOD


BEFORE BENJAMIN W. CHEESBRO, U.S. MAGISTRATE JUDGE                   INTERPRETER:



  X      DEFENDANT PRESENT

  X      COUNSEL FOR DEFENDANT      Joseph Emanuel, appointed
  X      ASSISTANT U.S. ATTORNEY    Jennifer Kirkland
  X      DEPUTY CLERK               Kim Mixon
         U.S.P.O

         U.S. MARSHAL                x Jay Ciambrone        x      Marty Fitzgurls              Jason Parnell
MOTION HEARING ON COUNSEL’S MOTION TO WITHDRAW AS ATTORNEY (DOC. 486).
COURT ADDRESSES PARTIES REGARDING SEALING THE RECORD ON THIS MATTER.
GOVERNMENT EXCUSED FROM HEARING. COURTROOM CLEARED AND PROCEEDINGS SEALED OFF RECORD.
COURT HEARS FROM COUNSEL FOR DEFENDANT REGARDING THE MOTION TO WITHDRAW. COURT HEARS FROM
DEFENDANT.
COURT UNSEALS THE HEARING AND PROCEEDS.
MOTION TO WITHDRAW AS ATTORNEY BY JOSEPH EMANUEL IS GRANTED. NEW COUNSEL FOR DEFENDANT JOSE
SALGUERO WILL BE APPOINTED. WRITTEN ORDER TO FOLLOW.
